Exhibit 10.76

AMENDMENT NO. 9, dated as of November 4, 2014 (this “Amendment”), in respect of
the Amended and Restated Superpriority Debtor-in-Possession Credit Agreement
dated as of July 12, 2013 (as amended, supplemented or otherwise modified, the
“DIP Credit Agreement”) by and among Exide Technologies, a Delaware corporation
and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code
(the “US Borrower”), Exide Global Holding Netherlands C.V., a limited
partnership organized under the laws of the Netherlands (the “Foreign Borrower”
and, together with the US Borrower, the “Borrowers”), the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., a national banking
association, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”). Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to them in
the DIP Credit Agreement.
WHEREAS, the parties hereto desire to amend the DIP Credit Agreement as provided
for herein.
NOW THEREFORE, the parties hereto hereby agree as follows:
Section 1.    Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the DIP Credit Agreement has
the meaning assigned to such term in the DIP Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the DIP Credit Agreement shall, after this Amendment becomes
effective, refer to the DIP Credit Agreement as amended hereby.
SECTION 2    .    Amendments to Section 8.22 of the DIP Credit Agreement.
Subject to the satisfaction of the applicable conditions precedent set forth in
Section 7 below, from and after the Amendment Effective Date (as defined below):
Section 8.22 of the DIP Credit Agreement is hereby amended by deleting the
phrase “, or the Bankruptcy Court shall enter an order terminating the exclusive
right of the Company to file any Reorganization Plan”.
SECTION 3    .    Representations and Warranties; No Default. The Borrowers
represent and warrant that (a) the representations and warranties of the Loan
Parties set forth in the Credit Agreement and in the other Loan Documents are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the Amendment Effective Date (as defined below), as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties are
true and correct in all material respects (or true and correct, as the case may
be) as of such earlier date) and (b) no Default or Event of Default has occurred
and is continuing on the Amendment Effective Date (as defined below).
SECTION 4    .    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.
SECTION 5    . Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same



    
    
    

--------------------------------------------------------------------------------




instrument. Delivery by facsimile or other electronic imaging means of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment.
SECTION 6    .     Headings. Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Amendment.
SECTION 7    .    Effectiveness. This Amendment shall become effective (the
“Amendment Effective Date”) when the Agent shall have received from each of the
Borrowers, the Required Revolver Lenders and the Required Term Lenders a
counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof.


[Remainder of page intentionally blank]



2
    
    

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Agent
By:
/s/ Charles K. Holmes
Name: Charles K. Holmes
Title: Executive Director







EXIDE TECHNOLOGIES 
a Delaware corporation, as US Borrower
By:
/s/ Phillip Damaska
Name: Phillip Damaska
Title: Executive Vice President and Chief Financial Officer





EXIDE GLOBAL HOLDING NETHERLANDS C.V. 
a limited partnership organized and existing under the laws of the Netherlands,
represented by Exide Technologies, its general partner, as Foreign Borrower
By:
/s/ Phillip Damaska
Name: Phillip Damaska
Title: Executive Vice President and Chief Financial Officer






[Signature Page – Amendment No. 9]    

--------------------------------------------------------------------------------






[Lender signature pages on file with the Agent]

[Signature Page – Amendment No. 9]    